Filed 12/22/20                                     Case 20-25487                                                    Doc 14

            Dennise Henderson
            1903 21st Street
            Sacramento, CA 95811                                                        FLED
            Phone 916-456-2027
            Email: dshendersonlaw@yahoo.com
                                                                                       DEC 22 2020
                                                                                UNITED STATES BANKRUPTCY COURT
                                                                               [ EAST E RN DISTRICT OF CALIFORNIA
            Attorney for Debtor




                                           United States Bankruptcy Court

      10                                   For Eastern District of California

      it
                                                          Case No.: 20-25487
      12
            In re:
      13                                                  Chapter 7

      14                                                  DCN.:        GEG-3
                 Gayle Elaine Griffiths,
      15

      16                                                  Honorable:       Hon. Christopher D. Jaime
            Debtor
                                                          Location:        5011 Street, Suite 3-200
      17                                                                   Sacramento, CA
      18
                                                      I   [Action filed : December 10, 20201
      19
      20         DEBTOR'S MOTION TO EXTEND TIME TO FILE CASE OPENING DOCUMENTS
                                      (with supporting declaration)
      21                             [FR-BP 1007(c), LBR 1007-1(b)]
      22          1. Gayle Elane Griffiths ("Debtor") requests an extension of time under FRBP 1007(c) and
      23
            LBR 1007-1(b) to file the following
      24
                  -4 Attorney's Disclosure Statement.
      25
                  -4 Form 122A-1 Statement of Monthly Income
      26

      27          -+ One or more schedules (A/B -J)

      .28



                         DEBTOR'S MOTION TO EXTEND TIME TO FILE CASE OPENING DOCUMENTS
Filed 12/22/20                                          Case 20-25487                                                  Doc 14

      I          -,   Statement of Financial Affairs

                 -,   Summary of Assets and Liabilities
      3
                 -3   Debtor's Certification of Employment Income
      4
                 -3   Master Address List

                 2. Date Bankruptcy case filed: 12/10/2020

      7          3. Date of § 341(a) meeting of creditors: 1/19/2021
      S
                 4. Debtor request extension to and including (extension deadline (date): 1/25/2021
      9
                 5. Declaration regarding the reason(s) for extension
      10
                      The end of the year holliday's combined with the social distancing have put a burden on in
      ii

      12    person meetings with the debtor to collect relevant information. In the interest of justice, I ask

      13    the court to extend time to file the case opening documents at a minimum of 30 days.

      14              Debtor acknowledges that denial of this motion or failure to file the required documents by
      115
            the extended deadline may result in dismissal of the case and a determination that the Debtor is
      16
            not eligible for any bankruptcy relief for 180 day
      17
                      I declare (or certify, verify, or state) under penalty of perjury under the laws of the United
      18

      19    States of America that the foregoing is true and correct. Executed on December 18, 2020

      20
      21
                                                                     Is! Dennise Henderson
      22
                                                     By:
      23                                               Dennise Henderson,
      24                                             Attorney for Debtor Gayle Elaine Griffiths
      2.5

      26

      27

      .28



                          DEBTOR'S MOTION TO EXTEND TIME TO FILE CASE OPENING DOCUMENTS
